—Per Curiam.
Respondent was admitted to practice by this Court in 1974 and maintained a law office in the City of Albany. He is currently suspended from practice (Matter of Banagan, 271 AD2d 748 [2000]).
Respondent admits charges that, in violation of the attorney disciplinary rules, he engaged in the unauthorized practice of law in contravention of this Court’s order of suspension by representing two former clients (see Code of Professional Responsibility DR 3-101 [a] [22 NYCRR 1200.16 (a)]; see also 22 NYCRR 806.9 [a]), attempted to mislead and deceive the clients as to the status of their matters (see DR 1-102 [a] [4] [22 NYCRR 1200.3 (a) (4)]), failed to file an affidavit of compliance with the order of suspension as required by this Court’s rules (see 22 NYCRR 806.9 [f]; DR 1-102 [a] [5] [22 NYCRR 1200.3 [a] [5]), and failed to cooperate with petitioner’s investigation (see DR 1-102 [a] [5] [22 NYCRR 1200.3 (a) (5)]).
Having heard respondent in mitigation, but considering his disciplinary record, the serious nature of his misconduct and this Court’s obligation to protect the public, deter similar misconduct and preserve the reputation of the bar, we conclude that respondent’s suspension from practice should be extended for two years, effective May 27, 2002.